                                          Case 5:18-cv-02813-EJD Document 192 Filed 03/09/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8                                                        Case No. 18-cv-02813-EJD (VKD)

                                   9
                                         IN RE MACBOOK KEYBOARD                             ORDER GRANTING
                                  10     LITIGATION                                         ADMINISTRATIVE MOTION TO
                                                                                            SEAL JOINT DISCOVERY LETTER
                                  11                                                        RE CLAWBACK

                                  12                                                        Re: Dkt. No. 189
Northern District of California
 United States District Court




                                  13

                                  14           In connection with the parties’ joint discovery letter concerning defendant Apple, Inc’s

                                  15   (“Apple”) request to claw back information revealed at a deposition that Apple contends is

                                  16   protected under the attorney-client privilege (Dkt. No. 190), Apple filed an administrative motion

                                  17   to file portions of the joint letter under seal. Dkt. No. 189. Having considered plaintiffs’

                                  18   submission, the Court grants the administrative motion, as set forth below.

                                  19          There is a strong presumption in favor of access by the public to judicial records and

                                  20   documents accompanying dispositive motions that can be overcome only by a showing of

                                  21   “compelling reasons supported by specific factual findings.” Kamakana v. City & Cty. of

                                  22   Honolulu, 447 F.3d 1172, 1178–79 (9th Cir. 2006) (internal quotation marks and citation omitted).

                                  23   However, the presumption does not apply equally to a motion addressing matters that are only

                                  24   “tangentially related to the merits of a case.” Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d

                                  25   1092, 1101 (9th Cir. 2016), cert. denied sub nom. FCA U.S. LLC v. Ctr. for Auto Safety, 137 S. Ct.

                                  26   38 (2016). A litigant seeking to seal documents or information in connection with such a motion

                                  27   must meet the lower “good cause” standard of Rule 26(c) of the Federal Rules of Civil Procedure.

                                  28   Id. at 1098–99; Kamakana, 447 F.3d at 1179–80.
                                          Case 5:18-cv-02813-EJD Document 192 Filed 03/09/20 Page 2 of 2




                                   1          Apple’s motion to seal concerns information submitted in connection with a discovery

                                   2   dispute. The underlying discovery dispute does not address the merits of the parties’ claims or

                                   3   defenses, but rather whether defendants’ assertion of the attorney-client privilege is proper. The

                                   4   material to be sealed is only tangentially related to the merits of the case. The Court therefore

                                   5   applies the “good cause” standard of Rule 26(c).

                                   6          The material proposed to be filed under seal is derived from a deposition that has been

                                   7   designated “Highly Confidential – Attorneys’ Eyes Only.” Apple contends that the material

                                   8   encompasses confidential business communications and that the communications are also

                                   9   privileged, which the parties dispute. In these circumstances, the Court finds that good cause

                                  10   exists to seal the following material:

                                  11

                                  12                       Document                                  Portions to be Sealed
Northern District of California
 United States District Court




                                                                                       Pg. 1, 3rd and 4th and 7th to 9th lines of the
                                  13
                                        Joint Discovery Letter Brief re Clawback (Dkt. third full paragraph
                                  14    No. 190)                                       Pg. 2, header 2, 4th and 5th lines of the third
                                                                                       full paragraph
                                  15                                                   Pg. 3, header 3, 3rd and 4th lines of the second
                                                                                       full paragraph
                                  16                                                   Pg. 4, 5th to 7th lines of the first full
                                                                                       paragraph, 1st and 2nd lines of the third full
                                  17
                                                                                       paragraph
                                  18                                                   Pg. 5, 7th line of the third full paragraph
                                                                                       Pg. 6, 3rd to 5th and 7th and 8th lines of the
                                  19                                                   second full paragraph
                                                                                       Ex. A
                                  20                                                   Ex. B, 3rd sentence in the first full paragraph
                                                                                       of Monday, November 18, 2019 10:00 AM
                                  21
                                                                                       email
                                  22

                                  23          IT IS SO ORDERED.

                                  24   Dated: March 9, 2020

                                  25

                                  26
                                                                                                    VIRGINIA K. DEMARCHI
                                  27                                                                United States Magistrate Judge
                                  28
                                                                                          2
